Case 8:19-cv-01312-DMG-GJS Document 14 Filed 01/04/21 Page 1 of 1 Page ID #:3448


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11     KELLY M. WOLFE,                           Case No. CV 19-01312-DMG (GJS)
 12                   Petitioner
                                                   ORDER ACCEPTING FINDINGS
 13             v.                                 AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
 14     MOLLY HILL,                                JUDGE
 15                   Respondent.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 18    documents filed and lodged in this action, and the Report and Recommendation of
 19    United States Magistrate Judge [Doc. # 13, “Report”]. The September 25, 2020
 20    deadline for filing Objections to the Report has passed, and no Objections have been
 21    received. Having completed its review, the Court accepts the findings and
 22    recommendations set forth in the Report.
 23          Accordingly, IT IS ORDERED that: the Petition is DENIED; and Judgment
 24    shall be entered dismissing this action with prejudice.
 25
 26    DATED: January 4, 2021
 27                                           __________________________________
                                              DOLLY M. GEE
 28                                           UNITED STATES DISTRICT JUDGE
